DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. 
On pages 6-8 of the response the applicant argues that Watanabe and Shimizu, either alone or in combination, fail to teach or suggest “wherein the display controller displays a difference between a shooting time at which the image being displayed was shot and a current time while performing the update.”
Specially on page 7 the applicant argues that in Shimizu the past vehicle position indicate the position at the time of past driving and does not correspond to “an image taken in the past.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shimizu discloses the concept of displaying a difference between a current time and a past time and when this teaching is applied to the images in Watanabe, the combination arrives at the claimed “displays a difference between a shooting time at which the image being displayed was shot and a current time while performing the update.”
Further on page 7 of the response the applicant argues that the references don’t recognize the problems addressed by the claims and that the references are “unrelated” and thus the applicant concludes the combination uses impermissible hindsight.  The office respectfully disagrees.  In response to applicant's argument that the references don’t recognize the problems addressed by the claims, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further on page 7 of the response the applicant argues that there is no motivation to combine the references.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references, as clearly indicated in the rejection (See abstract of Shimizu).
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Shimizu (JP 2014-032033 A).

Regarding claim 1, Watanabe discloses a display control device (Figure 3, ECU 24) comprising a display controller that displays an image in a moving body, wherein the image is obtained by shooting an outside of the moving body (Figure 1, 8 is a display inside the moving body [car] and page 3, 5th paragraph of the English machine translation.), wherein
When, displaying the image, the display controller displays, while updating with a lapse of time, how far back in a past from now the image being displayed was shot (See page 5, 3rd paragraph, page 6, 6th paragraph and page 7, 8th paragraph to page 8, 2nd paragraph, which specifying current position is displaying how far back in the past the image was.).
 Watanabe fails to teach wherein the display controller displays a difference between a shooting time at which the image being displayed was shot and a current time while performing the update.
Shimizu discloses wherein a display controller displays a difference between a shooting time at which an image being displayed was shot and a current time while performing an update (Figure 6(b) and page 10, 2nd paragraph of the English machine translation document., which displays “1 min” which is a difference between a shooting time and a current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the time display teachings of Shimizu in the display control device taught by Watanabe.  The motivation to combine would have been in order to allow a user to correctly recognize how the present travel is delayed or advanced relative to past travel (See abstract of Shimizu).

Regarding claim 2, Watanabe and Shimizu disclose the display control device according to claim 1, wherein the display controller performs a switching control of displaying a plurality of the images obtained by shooting the outside of the moving body while switching the images in order of shooting (Watanabe: Figure 7 and 8 show  the first display mode and the second display mode to which a switching control of the plurality of image in the order of shooting are controlled.).

Regarding claim 4, Watanabe and Shimizu disclose the display control device according to claim 1, wherein
the display controller further displays a plurality of the images side by side in order of shooting, displays, distinguishably from other images, an image corresponding to the image being displayed among the images to be displayed side by side, and displays, while performing the update, the difference corresponding to the distinguishably displayed image (Shimizu: Figure 6(b) shows that images C1 and C2 are side by side and are distinguishable from each other as displays the difference [1 min].).

Regarding claim 9, Watanabe and Shimizu disclose the display control device according to claim 1.
Shimizu also discloses wherein a display controller displays, while updating with a lapse of time, a map including a shooting point at which the image being displayed was shot and a current location of the moving body (Figure 6(b) shows a map which is displayed including the shooting point and a current location C2 and C1 while updating the lapse of time [1 min].).

Regarding claim 11, Watanabe and Shimizu disclose the display control device according to claim 1, wherein
when displaying an image shot in a past, the display controller displays a mark indicating how far back in a past from now the image was shot, and displays the mark while updating a display format with a lapse of time (Watanabe: Page 7, 8th paragraph to page 8, 2nd paragraph, which specifying current position is a “mark” which specifying current position is displaying how far back in the past the image was.).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Shimizu (JP 2014-032033 A) and further in view of Cho et al. (US 2015/0321607).

Regarding claim 6, Watanabe and Shimizu disclose the display control device according to claim 1.
Watanabe and Shimizu fail to teach wherein the display controller displays, while updating with a lapse of time, a shooting time at which the image being displayed was shot and a current time.
Cho et al. disclose wherein a display controller displays, while updating with a lapse of time, a shooting time at which an image being displayed was shot and a current time (Figures 3C and 7, and paragraphs [0059] and [0074], where 41 indicates a shooting time of the currently displayed image and the end of the progress bar indicates the current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the progress bar and image teachings of Cho et al. in the display control device taught by the combination of Watanabe and Shimizu.  The motivation to combine would have been in order to allow the user to simultaneously check, using intuitive control, the images captured on both sides of the vehicle by observing only one display unit (See paragraph [0104] of Cho et al.).

Regarding claim 7, Watanabe, Shimizu and Cho et al. disclose the display control device according to claim 6, wherein
the display controller further displays a plurality of the images side by side in order of shooting (Cho et al.: Figure 7 and paragraph [0073]), displays, distinguishably from other images, an image corresponding to the image being displayed among the images displayed side by side (Cho et al.: Figure 7A shows an image is displayed distinguishably), displays, while performing the update, the shooting time corresponding to the distinguishably displayed image (Cho et al.: Figure 7A, 41 [the cursor not labeled in Figure 7A is shown labeled in Figure 6A, for example.] corresponds to the shooting time of the current image 11.  See also Figure 3(c).), and displays, while performing the update, the current time corresponding to a latest image among the images to be displayed side by side (Cho et al.: Figures 3C and 7, the end of the progress bar indicates the current time.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Shimizu (JP 2014-032033 A) and further in view of Hasegawa et al. (US 2009/0237743).

Regarding claim 10, Watanabe and Shimizu disclose the display control device according to claim 1.
Watanabe and Shimizu fail to teach wherein when displaying the image, the display controller displays the image while updating a color tone of the image in accordance with a difference between a shooting time of the image and a current time.
Hasegawa et al. disclose wherein when displaying an image, a display controller displays the image while updating a color tone of the image in accordance with a difference between a shooting time of the image and a current time (Paragraph [0091], changes color tone between images, which would thus be “in accordance with” a difference between a shooting time of the image and a current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the color tone teachings of Hasegawa et al. in the display control device taught by the combination of Watanabe and Shimizu.  The motivation to combine would have been in order to allow a user to easily distinguish between current and past images.

Allowable Subject Matter

Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 September 2022